          Case 3:19-cv-01491-VC Document 65 Filed 02/02/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 TREMAINE WILSON, et al.,                           Case No. 19-cv-01491-VC
                Plaintiffs,
                                                    ORDER REQUESTING LETTER
         v.                                         BRIEFS
 SKYWEST AIRLINES, INC.,
                Defendant.

       The parties are each ordered to file letter briefs, not to exceed 4 single-spaced pages, on
whether this case should be stayed pending the outcome of Bernstein v. Virgin America, Inc., No.
19-15382 (9th Cir.) (argument held Jan 14, 2021). The letter briefs should be filed by 5 p.m. on
Friday, February 5, 2021.

       IT IS SO ORDERED.

Dated: February 2, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
